PER CURIAM:
El peticionario ha comparecido por dere-cho propio ante este Tribunal y expresa que el 17 de diciembre de 1971 el Tribunal Superior lo sentenció a cum-plir una pena de ocho a quince años de presidio con trabajos forzados, por infringir la Ley de Narcóticos, Ley Núm. 48 de 18 de junio de 1959. Alega el peticionario que el tribunal de instancia no se percató que desde meses antes regía la Ley de Sustancias Controladas, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2101 y ss.), que impone penas más benignas. Le concedimos término al Procurador General para expresarse en torno a estas alegaciones.
El Art. 404(a) de la Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2404(a), dispone:
Será ilegal el que cualquier persona, a sabiendas o inten-cionalmente, posea alguna sustancia controlada, a menos que tal sustancia haya sido obtenida directamente o de confor-midad con la receta u orden de un profesional actuando den-tro del marco de su práctica profesional, o excepto como se autorice en este Capítulo.
*291Toda persona que viole este inciso incurrirá en delito grave y convicta que fuere será castigada con la pena mínima de 1 año y máxima 5 años de prisión y además podrá ser multada en una cantidad que no excederá de $5,000. Si la persona comete tal delito después de una o más convicciones previas, que sean firmes, bajo este inciso, incurrirá en delito grave y convicta que fuere será sentenciada a la pena mínima de 2 años y máxima de 10 años de prisión y además podrá ser mul-tada en una cantidad que no excederá de $10,000.
En Pueblo v. Rosa Burgos, 103 D.P.R. 478 (1975), y Pueblo v. Figueroa Castro, 102 D.P.R. 279 (1974), resol-vimos que de no ser firmes las sentencias impuestas en con-vicciones por los delitos de posesión y transportación de narcóticos bajo las disposiciones de la ley de 1959, los acu-sados tendrían derecho a que se les modifiquen las mismas y se les sentencie bajo las disposiciones más benignas de la Ley de Sustancias Controladas. El Procurador General ha comparecido ante nosotros y señala, acompañando copia de la sentencia, que las aseveraciones del peticionario son co-rrectas. El peticionario fue, en consecuencia, indebida-mente sentenciado bajo una ley ya inaplicable.

Se remitirá el expediente al tribunal de instancia para que dentro de diez días a partir del recibo de esta opinión proceda a modificar conforme a derecho la sentencia de que se recurre.

El Juez Asociado Señor Negrón García concurre en el resultado sin opinión.